
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5



EMPLOYMENT AGREEMENT


        This Employment Agreement ("Agreement") is made and entered into this
30th day of December, 2002, by and between GAINESVILLE BANK & TRUST, a state
bank created under the laws of the State of Georgia (hereinafter referred to as
"Bank"), and GREGORY L. HAMBY, a resident of the State of Georgia (hereinafter
referred to as "Employee");

W I T N E S S E T H:

        WHEREAS, Bank desires, subject to the terms of this Agreement, to
provide a continued employment relationship with Employee in the event of a
change of control of GB&T Bancshares, Inc., a Georgia Bank holding company which
owns Bank (hereinafter referred to as "Holding Company"); and

        WHEREAS, Employee is willing to provide continuing service to Bank in
the event of a change of control in the Holding Company;

        NOW, THEREFORE, in consideration of the employment of Employee and the
salary and other benefits accruing therefrom, and in consideration of the
retention of the Employee as an employee for the term specified, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

        1.    Employment.    Beginning on the date this Agreement becomes
effective ("Effective Date") and ending on a date exactly twenty-four
(24) months thereafter (said period hereafter called the "Employment Term"),
Bank hereby agrees to continue to employ Employee to serve as a senior officer
of the Bank and to perform such duties and responsibilities as are set forth in
Section 4 hereof. Employee agrees to devote such of his time and energy to the
business of the Bank as is needed, and shall perform these duties in a
trustworthy and businesslike manner, all to further the business and interests
of the Bank.

        2.    Effective Date.    This Agreement shall become effective only upon
a "change in control" of the Holding Company, as defined herein. "Change in
Control" shall include any of the following events:

        (a)  The closing of any transaction, whether by merger, consolidation,
asset sale, tender offer, reverse stock split or otherwise, which results in the
acquisition of beneficial ownership (as such term is defined under the rules and
regulations promulgated under the Securities and Exchange Act of 1934, as
Amended) by any person or entity or any group (except the Board of Directors of
the Holding Company as it exists on the date of execution of this Agreement) or
other persons or entities acting in concert, of 50 percent or more of the
outstanding shares of common stock of the Holding Company.

        (b)  The closing of any sale of all or substantially all of the assets
of the Holding Company.

        Change of Control shall not include transfers occurring on account of
death, gift, or stockholder action not in concert.

        3.    Compensation.    As payment for services rendered by Employee
during the Employment Term, Bank agrees to pay Employee a total annual salary at
least equal to the average of the compensation (base salary and incentive bonus)
Employee has received for the three calendar years preceding the Effective Date.
Salary shall be payable in semi-monthly installments payable on the 15th and
last day of each month.

        3.1  Employee shall receive health insurance and health benefits under
the same terms and conditions as all other employees of the Bank during the term
of this Agreement.

        3.2  Employee shall be eligible to participate in the 401K Plan on the
same terms and conditions as provided for all employees at the senior
vice-president level or higher at the Bank.

--------------------------------------------------------------------------------


        3.3  Employee shall receive the same number of weeks paid vacation as
he/she was entitled to under the terms and conditions of his or her employment
immediately preceding the event constituting the Change of Control of the
Holding Company. In the event the Employment Agreement becomes effective after
January 1 of calendar year, Employee's vacation shall be adjusted for that
calendar year, by subtracting the number of vacation days already taken by
Employee for the calendar year from the number of paid vacation days Employee
would otherwise be eligible for under this Agreement during that calendar year.

        3.4  Payment of salary pursuant to this Agreement shall be in lieu of
any other bonus or incentive compensation arrangement under which Employee may
be working for the partial year immediately prior to the Effective Date.

        3.5  Employee shall also receive all other fringe benefits that Employee
was receiving under the terms and conditions of his or her employment
immediately prior to the event constituting Change of Control of the Holding
Company.

        4.    Duties and Responsibilities.    Bank hereby retains Employee to
serve as a senior officer of the Bank and to perform such duties and
responsibilities as are customarily rendered by persons in Employee's capacity
as a senior officer.

        5.    Termination of Agreement by Bank.    In the event Bank elects to
terminate this Agreement, it shall do so only as provided herein, and Bank shall
be required to make payments as provided herein. The Agreement, and Employee's
employment, may be terminated as follows:

        (a)    For Cause.    This Agreement may be terminated by the Board of
Directors of the Bank without notice and without further obligation and for
monies already paid for any of the following reasons:

(1)Conviction of any felonies;

(2)Conviction of any misdemeanor involving moral turpitude;

(3)Fraud, dishonesty or willful violation of any law that results in an adverse
effect on the Bank;

(4)Failure or refusal to perform in a reasonable manner the usual and customary
duties of the Employee's employment and failure to correct such deficiencies
within 30 days after written notice by Bank to Employee that specifies the
nature of such deficiencies and the way in which such deficiencies may be cured,
if any;

(5)Failure and refusal to comply in any material respect with the reasonable
policies, standards and regulations of the Bank and its regulatory agencies as
same currently exist or may be amended, which failure continues after 30 days
written notice of the nature of such deficiencies and the way in which
deficiencies may be cured, if any.

        (b)  Termination by the Board of Directors for any reason other than
those set forth in subpart (a) of this Section 5, shall require Bank to pay to
Employee a sum equal to the base salary for Employee, provided in paragraph 3,
for the period remaining in this Agreement. The payment shall be made for the
remaining period in a lump sum due not later than fifteen days after the last to
occur of (i) the date of any closing in which Change of Control takes place;
(ii) and the date upon which Employee is given notice by the Bank that his
employment is terminated. Bank shall have no obligation other than payment of
the lump sum.

        6.    Termination of Agreement by Employee.    Employee may elect to
terminate this Agreement and his employment upon two weeks notice to the Bank.
In the event Employee elects to terminate this Agreement, Employee shall receive
no further salary or other benefits under this Agreement from the Effective Date
of his election to terminate, and Bank shall have no further obligation to
Employee.

        7.    Notice of Termination.    Each party shall give two weeks advance
notice of their intent to terminate this Agreement. However, if Employee is
terminated for cause, no notice period beyond that required under Section 5
hereof shall be required and Employee shall receive no additional salary

--------------------------------------------------------------------------------


beyond termination of Effective Date. If Employee terminates the Agreement, Bank
shall have the option to release Employee from serving out the notice period, in
which case Employer will not be responsible for payment of any salary or other
benefits for the notice period.

        8.    Employment at Will.    Until such time as there is a Change of
Control, as defined in this Agreement, Employee acknowledges and understands
that his employment is for no definite period of time, and may be terminated at
any time. Employee acknowledges that this Agreement will become effective, if
ever, only upon Change of Control as defined herein.

        9.    Assignment.    This Agreement will be fully assignable by Bank to
any successor in interest of the Bank and shall be binding on and inure to the
benefit of any successor to the Bank. The Agreement is not assignable by
Employee, as it is an agreement for personal services to be performed by
Employee.

        10.    Severability.    Each section and subsection of this Agreement
constitutes a separate and distinct understanding, covenant and provision
hereof. In the event that any provision of this Agreement shall finally be
determined to be unlawful, such provision shall be deemed to be severed from the
Agreement, but every other provision of this Agreement shall remain in full
force and effect.

        11.    Governing Law.    This Agreement shall in all respects be
interpreted, construed and governed in accordance with the laws of the State of
Georgia.

        12.    Amendment.    This Agreement may not be amended orally but only
by an instrument in writing duly executed by the parties hereto.

        13.    Mediation.    In the event of any dispute between the Bank and
Employee, any such dispute shall be submitted for mediation between the parties.
If either party refuses to participate in mediation, that party shall be
responsible for all attorney's fees and costs of litigation of the other party
who is willing to participate in mediation, if the party who agreed to mediate
prevails at trial of the dispute. In the event the parties cannot agree on a
mediator within ten days of one of the party's request for mediation, the
dispute will be mediated by a certified mediator appointed by the Senior
Superior Court Judge of Hall County Superior Court.

        14.    Notices.    Any notice or other document or communication
permitted or required to be given to Employee pursuant to the terms hereof shall
be deemed given if personally delivered to Employee or sent to him postage
prepaid, by U. S. Mail, at 500 Jesse Jewell Parkway SE, Gainesville, GA 30501,
or any such other address as Employee shall have notified the Bank of in
writing. Any notices or other document or communication permitted or required to
be given to Bank pursuant to the terms hereof shall be deemed given and
personally delivered or sent to the Bank, postage prepaid, by registered or
certified mail at P. O. Box 2760, Gainesville, GA 30503, to the attention of the
Chairman of the Board of Directors, or at such other address as the Bank shall
have notified Employee in writing.

        15.    Waiver.    The waiver by either party hereto of a breach of any
provision of this Agreement by the other shall not operate or be construed as a
waiver of any subsequent breach of the same or any other provision of this
Agreement by the breaching party.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

    BANK: GAINESVILLE BANK & TRUST

 
 
By:


--------------------------------------------------------------------------------


 
 
Title:


--------------------------------------------------------------------------------


 
 
Attest:


--------------------------------------------------------------------------------

    Secretary
 
 
EMPLOYEE:

 
 


--------------------------------------------------------------------------------

Gregory L. Hamby

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.5



EMPLOYMENT AGREEMENT
